810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Lynn JOHNSON, Plaintiff-Appellant,v.Eugene BARKSDALE, Sheriff;  William B. Coop, ChiefAdministrator and Jailor;  John Bunso, Corpsman;and Robert Alvoid, Corpsman, Defendants-Appellees.
No. 85-5332.
United States Court of Appeals, Sixth Circuit.
Nov. 3, 1986.

1
Before KENNEDY and MILBURN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
It is hereby ORDERED that the last sentence of the last paragraph on page 3 of the order entered by this Court on May 12, 1986, is amended as follows:


3
Accordingly, it is ORDERED that the motion for transcript at government expense is denied, and it is ORDERED that the final judgment of the magistrate is affirmed.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation